                                                           ß




Case 5:20-cv-00618-FL Document 1-1 Filed 11/20/20 Page 1 of 9
Case 5:20-cv-00618-FL Document 1-1 Filed 11/20/20 Page 2 of 9
Case 5:20-cv-00618-FL Document 1-1 Filed 11/20/20 Page 3 of 9
Case 5:20-cv-00618-FL Document 1-1 Filed 11/20/20 Page 4 of 9
Case 5:20-cv-00618-FL Document 1-1 Filed 11/20/20 Page 5 of 9
Case 5:20-cv-00618-FL Document 1-1 Filed 11/20/20 Page 6 of 9
Case 5:20-cv-00618-FL Document 1-1 Filed 11/20/20 Page 7 of 9
Case 5:20-cv-00618-FL Document 1-1 Filed 11/20/20 Page 8 of 9
Case 5:20-cv-00618-FL Document 1-1 Filed 11/20/20 Page 9 of 9
